EXHIBIT 10.5

RECEIVABLES PURCHASE AGREEMENT

between

WORLD FINANCIAL NETWORK NATIONAL BANK

RPA Seller,

and

WFN CREDIT COMPANY, LLC

Purchaser

Dated as of September 28, 2001



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS    1

Section 1.1

  

Definitions

   1

Section 1.2

  

Other Definitional Provisions

   3

ARTICLE II

   SALE AND CONTRIBUTION OF RECEIVABLES    3

Section 2.1

  

Sales and Contributions

   3

Section 2.2

  

Addition of Additional Accounts

   6

Section 2.3

  

Removal of Accounts

   7

ARTICLE III

   CONSIDERATION AND PAYMENT    7

Section 3.1

  

Purchase Price

   7

Section 3.2

  

Adjustments to Purchase Price

   9

Section 3.3

  

Settlement and Ongoing Payment of Purchase Price

   9

Section 3.4

  

Netting Arrangements

   10

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES    10

Section 4.1

  

Representations and Warranties of RPA Seller Relating to RPA Seller

   10

Section 4.2

  

Representations and Warranties of RPA Seller Relating to the Agreement and the
Receivables

   12

Section 4.3

  

Representations and Warranties of Purchaser

   14

ARTICLE V

   COVENANTS    16

Section 5.1

  

RPA Seller Covenants

   16

ARTICLE VI

   REPURCHASE OBLIGATION    18

Section 6.1

  

Reassignment of Ineligible Receivables

   18

Section 6.2

  

Reassignment of Holders’ Interest in Trust Portfolio

   19

Section 6.3

  

Conveyance of Reassigned Receivables

   19

ARTICLE VII

   CONDITIONS PRECEDENT    20

Section 7.1

  

Conditions to Purchase

   20

Section 7.2

  

Conditions to Purchaser’s Obligations Regarding Additional Receivables

   20

Section 7.3

  

Conditions Precedent to Obligations of RPA Seller

   20

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

ARTICLE VIII

   TERM AND PURCHASE TERMINATION    21

Section 8.1

  

Term

   21

Section 8.2

  

Purchase Termination

   21

ARTICLE IX

   MISCELLANEOUS PROVISIONS    21

Section 9.1

  

Amendment

   21

Section 9.2

   GOVERNING LAW    22

Section 9.3

  

Notices

   22

Section 9.4

  

Severability of Provisions

   22

Section 9.5

  

Merger or Consolidation of, or Assumption of the Obligations of, RPA Seller

   22

Section 9.6

  

Acknowledgement and Agreement of RPA Seller

   23

Section 9.7

  

Further Assurances

   24

Section 9.8

  

Nonpetition Covenant

   24

Section 9.9

  

No Waiver; Cumulative Remedies

   24

Section 9.10

  

Counterparts

   25

Section 9.11

  

Binding Third-Party Beneficiaries

   25

Section 9.12

  

Merger and Integration

   25

Section 9.13

  

Schedules and Exhibits

   25

 

Exhibit A

   Form of Supplemental Conveyance    A-1

Exhibit B

   Form of Subordinated Note    B-1

Schedule I

   Account Schedule    S-1

 

ii



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT, dated as of September 28, 2001 (this
“Agreement”) between WORLD FINANCIAL NETWORK NATIONAL BANK, a national banking
association (“WFN”), as seller (“RPA Seller”), and WFN CREDIT COMPANY, LLC, a
Delaware limited liability company, as purchaser (“Purchaser”).

R E C I T A L S:

WHEREAS, Purchaser desires to purchase, from time to time, certain Receivables
arising under certain specified Accounts of RPA Seller;

WHEREAS, RPA Seller desires to sell and assign such Receivables to Purchaser,
from time to time, upon the terms and conditions hereinafter set forth;

WHEREAS, it is contemplated that the Receivables purchased hereunder will be
transferred by Purchaser to The Chase Manhattan Bank, as Trustee for World
Financial Network Credit Card Master Trust III, pursuant to the Amended and
Restated Pooling and Servicing Agreement dated as of January 30, 1998 and
amended and restated as of September 28, 2001 (the “Pooling and Servicing
Agreement”) among WFN Credit Company, LLC, as Transferor, WFN, as Servicer, and
Trustee in connection with the issuance of certain Investor Certificates;

NOW, THEREFORE, it is hereby agreed by and between Purchaser and RPA Seller as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Each capitalized term used herein or in any
certificate, document, or Conveyance Paper made or delivered pursuant hereto,
and not defined herein or therein, shall have the meaning specified in the
Pooling and Servicing Agreement. In addition, the following words and phrases
shall have the following meanings:

“Conveyance Papers” is defined in Section 4.1(a)(iii).

“Credit Adjustment” is defined in Section 3.2.

“Existing Assets” means (i) the Transferor Interest, (ii) the Receivables
existing at the opening of business on the Effective Date and arising from the
Accounts (other than the Initial Restatement Date Portfolio Accounts), (iii) all
Related Assets with respect to such Receivables, (iv) all right, title and
interest of RPA Seller (in its capacity as Transferor but not as Servicer under
the Existing PSA and the other Transaction Documents, including any loan
agreements and Supplements executed in connection with any Series of Investor
Certificates and

 

1



--------------------------------------------------------------------------------

(v) all right, title and interest of RPA Seller, in its capacity as Transferor
under the Pooling and Servicing Agreement to any funds on deposit in any Series
Account maintained for the benefit of any Series or Class of Investor
Certificates.

“Interest Payment Date” is defined in Section 3.1(c).

“Merchant Adjustment Payment” is defined in Section 3.2.

“Purchaser Tangible Equity” means, at any date of determination, an amount equal
to:

(a) the Transferor Amount; plus

(b) the aggregate amount on deposit in all cash collateral accounts or spread
accounts established for the benefit of any Series or Class of Investor
Certificates; minus

(c) the outstanding balance of the Subordinated Note; plus

(d) the “Purchaser Tangible Equity” or other similar amounts for any other
transactions to which the Purchaser is a party.

“Required Purchaser Tangible Equity” means, at any date of determination, the
sum of:

(a) the product of (i) the Transferor Amount, multiplied by (ii) the higher of
(A) 3% and (B) the highest required enhancement percentage then in effect for
any outstanding Class of Investor Certificates that was rated BBB (or an
equivalent rating) by any of Moody’s, S&P or Fitch at the time of its issuance,
which shall be calculated as the quotient (expressed as a percentage) of (x) the
amount of Enhancement (including any cash collateral account, the subordination
of other Classes of Investor Certificates or the subordination of other
interests in the Receivables) that is available or junior to such Class in
covering Defaulted Receivables allocated to the related Series, divided by
(y) the initial Invested Amount for the Series of Investor Certificates of which
such Class is a part; plus

(b) the aggregate amount on deposit in all cash collateral accounts or spread
accounts established for the benefit of any Series or Class of Investor
Certificate, plus

(c) the “Required Purchaser Tangible Equity” or other similar amounts for any
other transactions to which the Purchaser is a party.

“Related Assets” means, with respect to any Receivable, all monies due or to
become due with respect thereto, all Collections, all Recoveries, all Insurance
Proceeds, all rights, remedies, powers and privileges with respect to such
Receivables, and all proceeds of the foregoing, and without limiting the
generality of the foregoing, all of the RPA Seller’s rights to receive In-Store
Payments, and all proceeds of such rights.

 

-2-



--------------------------------------------------------------------------------

“Subordinated Note” shall mean a note substantially in the form of Exhibit B
evidencing borrowings made by Purchaser from RPA Seller pursuant to this
Agreement.

“Subordinated Note Maturity Date” is defined in Section 3.1(c).

“Subordinated Note Rate” is defined in Section 3.1(c).

Section 1.2 Other Definitional Provisions. All terms defined directly or by
reference in this Agreement shall have the defined meanings when used in any
certificate or other document delivered pursuant hereto unless otherwise defined
therein. For purposes of this Agreement and all such certificates and other
documents, unless the context otherwise requires: (i) accounting terms not
otherwise defined in this Agreement, and accounting terms partly defined in this
Agreement to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles; (ii) terms defined in
Article 9 of the UCC as in effect in the State of Ohio and not otherwise defined
in this Agreement are used as defined in that Article; (iii) any reference to
each Rating Agency shall only apply to any specific rating agency if such rating
agency is then rating any outstanding Series; (iv) references to any amount as
on deposit or outstanding on any particular date means such amount at the close
of business on such day; (v) the words “hereof,” “herein” and “hereunder” and
words of similar import refer to this Agreement (or the certificate or other
document in which they are used) as a whole and not to any particular provision
of this Agreement (or such certificate or document); (vi) references to any
Section, Schedule or Exhibit are references to Sections, Schedules and Exhibits
in or to this Agreement (or the certificate or other document in which the
reference is made), and references to any paragraph, Section, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (vii) the
term “including” means “including without limitation”; (viii) references to any
law or regulation refer to that law or regulation as amended from time to time
and include any successor law or regulation; (ix) references to any Person
include that Person’s successors and assigns; and (x) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.

ARTICLE II

SALE AND CONTRIBUTION OF RECEIVABLES

Section 2.1 Sales and Contributions.

(a) In consideration of the membership interest in Purchaser held by RPA Seller,
RPA Seller agrees to contribute, and does hereby contribute to

 

-3-



--------------------------------------------------------------------------------

Purchaser, and Purchaser agrees to accept, and does hereby accept, the Existing
Assets from RPA Seller on the Effective Date. The contribution of the Existing
Assets from RPA Seller to Purchaser is subject to any rights in the Existing
Assets transferred, assigned, set over or otherwise conveyed to the Trustee
pursuant to the Existing PSA. It is understood and agreed that the obligations
of RPA Seller specified herein with respect to the Receivables, including its
repurchase obligations under Article VI of this Agreement, shall apply to all
Receivables, whether originated before, on or after the Effective Date. RPA
Seller and Purchaser hereby agree that each existing Receivable sold by RPA
Seller to the Trust pursuant to the Existing PSA before the Effective Date shall
be deemed to have been sold by RPA Seller to Purchaser on the date on which it
was so sold to the Trust.

(b) RPA Seller hereby transfers, assigns, sets over and otherwise conveys to
Purchaser without recourse (except as expressly provided herein), and Purchaser
purchases and/or accepts as a capital contribution, as applicable, from RPA
Seller, all of RPA Seller’s right, title and interest in and to the Receivables
now existing and arising from time to time in the Accounts and Related Assets
with respect thereto (other than the Existing Assets); provided, however, that
Principal Receivables originated after the occurrence of an Insolvency Event
with respect to RPA Seller shall not be conveyed hereunder.

(c) RPA Seller agrees (i) to record and file, at its own expense, financing
statements (and continuation statements when applicable) with respect to the
Receivables now existing and hereafter created, meeting the requirements of
applicable state law in such manner and in such jurisdictions as are necessary
to perfect, and maintain perfection of, the conveyance of the Receivables to
Purchaser and the first priority nature of Purchaser’s interest in the
Receivables and to deliver a file-stamped copy of such financing statements or
other evidence of such filings to Purchaser and Trustee (which evidence may, for
purposes of this Section 2.1, consist of telephone confirmation of such filing
to Purchaser and Trustee, followed by delivery of a file stamped copy to Trustee
with a copy to Purchaser as soon as is practicable after filing) on or prior to
the Effective Date, and in the case of any continuation statements filed
pursuant to this Section 2.1, as soon as practicable after receipt thereof by
RPA Seller.

(d) RPA Seller further agrees, at its own expense, (i) on or prior to (A) the
Automatic Addition Termination Date or an Automatic Addition Suspension Date, or
subsequent to a Restart Date, in the case of any Accounts designated pursuant
hereto prior to such date, (B) the applicable Addition Date, in the case of
Supplemental Accounts and Initial Restatement Date Portfolio Accounts, and
(C) the applicable Removal Date, in the case of Removed Accounts, to indicate in
its appropriate computer files that Receivables created in connection with the
Accounts (other than Removed Accounts) have been sold to Purchaser pursuant to
this Agreement and transferred by Purchaser to the Trustee pursuant to the
Pooling and Servicing Agreement for the benefit of the Holders (or conveyed to
the Transferor or its designee in accordance with Section 2.9 of the Pooling and

 

-4-



--------------------------------------------------------------------------------

Servicing Agreement, in the case of Removed Accounts) by including in such
computer files the code identifying each such Account (or, in the case of
Removed Accounts, either including such a code identifying the Removed Accounts
only if the removal occurs prior to the Automatic Addition Termination Date or
Automatic Addition Suspension Date or subsequent to a Restart Date, or deleting
such code thereafter) and (ii) on or prior to the date referred to in clauses
(i)(A), (B) or (C), as applicable, to deliver to Purchaser and Trustee an
Account Schedule (provided that such Account Schedule shall be provided in
respect of Automatic Additional Accounts on or prior to the Determination Date
relating to the Monthly Period during which the respective Addition Dates occur)
specifying for each such Account, as of the Automatic Addition Termination Date
or Automatic Addition Suspension Date, in the case of clause (i)(A), the
applicable Addition Cut Off Date, in the case of Supplemental Accounts and
Initial Restatement Date Portfolio Accounts, and the Removal Date, in the case
of Removed Accounts, its account number, the aggregate amount outstanding in
such Account and the aggregate amount of Principal Receivables in such Account.
Such Account Schedule shall be supplemented from time to time to reflect
Supplemental Accounts and Removed Accounts. Once the code referenced in clause
(i) of this paragraph has been included with respect to any Account, RPA Seller
further agrees not to alter such code or other notation during the term of this
Agreement unless and until (x) such Account becomes a Removed Account, (y) a
Restart Date has occurred on which Purchaser starts including Automatic
Additional Accounts as Accounts or (z) RPA Seller shall have delivered to
Purchaser and Trustee at least 30 days prior written notice of its intention to
do so and has taken such action as is necessary or advisable to cause the
respective interests of Purchaser and Trustee in the Receivables and other Trust
Assets to continue to be perfected with the priority required by this Agreement
and the Pooling and Servicing Agreement, respectively.

(e) It is the intention of the parties hereto that the conveyances of the
Existing Assets, the Receivables and the other Related Assets by RPA Seller to
Purchaser as provided in this Section 2.1 be, and be construed as, an absolute
sales or capital contributions, including for accounting purposes, without
recourse except as explicitly provided herein, of the Existing Assets, the
Receivables and the other Related Assets by RPA Seller to Purchaser.
Furthermore, it is not intended that such conveyance be deemed a pledge of the
Existing Assets, the Receivables and the other Related Assets by RPA Seller to
Purchaser to secure a debt or other obligation of RPA Seller. If, however,
notwithstanding the intention of the parties, the conveyance provided for in
this Section 2.1 is determined to be a transfer for security, then this
Agreement shall also be deemed to be a security agreement and RPA Seller hereby
grants to Purchaser a security interest in all of RPA Seller’s right, title and
interest in and to the Existing Assets, the Receivables and the other Related
Assets.

 

-5-



--------------------------------------------------------------------------------

Section 2.2 Addition of Additional Accounts.

(a) Required Additions. If Purchaser is required, pursuant to Section 2.8(b) of
the Pooling and Servicing Agreement, to designate additional Eligible Accounts
as Supplemental Accounts or to convey Participation Interests to the Trust,
Purchaser shall so notify RPA Seller. RPA Seller shall designate such Eligible
Accounts as Supplemental Accounts and shall convey to Purchaser Receivables in
such Supplemental Accounts or (if it so elects) shall convey such Participation
Interests to Purchaser, subject to the same qualifications and restrictions as
are set forth in Section 2.8 of the Pooling and Servicing Agreement with respect
to Purchaser; provided, however, that the failure of RPA Seller to transfer
Receivables or Participation Interests to Purchaser as provided in this
paragraph solely as a result of the unavailability of a sufficient amount of
Eligible Receivables shall not constitute a breach of this Agreement; provided
further, that any such failure which has not been timely cured will nevertheless
result in the occurrence of an Early Amortization Event with respect to each
Series for which, pursuant to the Supplement therefor, a failure by Purchaser to
convey Receivables in Additional Accounts or Participation Interests to the
Trust by the day on which it is required to convey such Receivables or
Participation Interests constitutes an “Early Amortization Event” (as defined in
such Supplement).

(b) Permitted Additions. Subject to the restrictions and qualifications set
forth in Section 2.8 of the Pooling and Servicing Agreement, Purchaser shall
exercise its rights to designate additional Eligible Accounts as Supplemental
Accounts or Automatic Additional Accounts pursuant to Sections 2.8(a) and (c) of
the Pooling and Servicing Agreement when requested to do so by RPA Seller.

(c) Additional Approved Portfolios. Subject to the restrictions and
qualifications set forth in Section 2.8(e) of the Pooling and Servicing
Agreement, Purchaser shall exercise its rights to designate additional
portfolios of accounts as “Approved Portfolios” when requested to do so by RPA
Seller.

(d) Delivery of Documents. RPA Seller agrees to provide to Purchaser such
information, certificates, financing statements, opinions and other materials as
are reasonably necessary to enable Purchaser to satisfy its obligations under
Section 2.8 of the Pooling and Servicing Agreement with respect to Supplemental
Accounts, Automatic Additional Accounts or Participation Interests of RPA
Seller. In the case of the designation of Supplemental Accounts, RPA Seller
shall deliver to Purchaser on the date designated by Purchaser (i) the computer
file, microfiche list or written list required to be delivered pursuant to
Section 1.1 with respect to such Supplemental Accounts and (ii) a duly executed,
written assignment, substantially in the form of Exhibit A (the “Supplemental
Conveyance”).

 

-6-



--------------------------------------------------------------------------------

(e) Representations and Warranties. In connection with the designation of any
Eligible Account as a Supplemental Account, the conveyance of any Participation
Interests to Purchaser, RPA Seller shall represent and warrant that:

(i) each Supplemental Account is, as of the Addition Date, an Eligible Account,
and each Receivable in such Supplemental Account is, as of the Addition Cut Off
Date, an Eligible Receivable; no selection procedures believed by RPA Seller to
be materially adverse to the interests of Purchaser or the Holders were utilized
in selecting the Additional Accounts from the available Eligible Accounts in an
Approved Portfolio; and that as of the Addition Date, RPA Seller is not
insolvent; and

(ii) as of the Addition Date, the Supplemental Conveyance constitutes a valid
sale to Purchaser of all right, title and interest of RPA Seller in and to the
Receivables and the Related Assets then existing and thereafter created from
time to time in the Supplemental Accounts, and such property will be held by
Purchaser free and clear of any Lien of any Person claiming through or under RPA
Seller or any of its Affiliates

Section 2.3 Removal of Accounts. Purchaser may remove Accounts from the Trust in
accordance with Section 2.9 of the Pooling and Servicing Agreement. On each day
on which Accounts are removed from the Trust pursuant to Section 2.9 of the
Pooling and Servicing Agreement, RPA Seller and Purchaser may, but shall not be
required to, by mutual agreement, remove Accounts from the operation of this
Agreement. RPA Seller agrees to provide to Purchaser such information,
certificates, financing statement, opinions and other materials as are
reasonably necessary to enable Purchaser to satisfy its obligations under
Section 2.9 of the Pooling and Servicing Agreement with respect to the removal
of Accounts.

ARTICLE III

CONSIDERATION AND PAYMENT

Section 3.1 Purchase Price.

(a) The “Purchase Price” for the Receivables (including Receivables in
Additional Accounts) to be conveyed to Purchaser under this Agreement that come
into existence on or after the Effective Date shall be payable on each Business
Day on which such Receivables are conveyed by RPA Seller to Purchaser in an
amount equal to 100% of the Principal Receivables so conveyed, adjusted from
time to time with respect to Principal Receivables originated hereafter to
reflect such factors as RPA Seller and Purchaser mutually agree will result in a
Purchase Price determined to approximate the fair market value of such Principal
Receivables. If and to the extent that Purchaser shall not have funds available
to pay RPA Seller the Purchase Price for the Receivables transferred on any day,
an amount equal to the portion of the Purchase Price for such Receivables for
which Purchaser shall not have funds shall be deemed to be a

 

-7-



--------------------------------------------------------------------------------

borrowing by Purchaser from RPA Seller under the Subordinated Note in the amount
of such deficiency; provided that no borrowing may be made under the
Subordinated Note if, after giving effect to such borrowing, Purchaser Tangible
Equity would be less than Required Purchaser Tangible Equity; and provided,
further, that RPA Seller may, in its discretion, contribute Receivables on any
Business Day and the Purchase Price of such Receivables shall be deemed to be a
capital contribution from RPA Seller to Purchaser.

(b) RPA Seller is hereby authorized by Purchaser to endorse on the schedule
attached to the Subordinated Note (or a continuation of such schedule attached
thereto and made a part thereof) an appropriate notation evidencing the date and
amount of each borrowing thereunder, as well as the date and amount of each
payment made with respect thereto; provided that the failure of any Person to
make such a notation shall not affect any obligations of Purchaser thereunder.

(c) The terms and conditions of the Subordinated Note and all borrowings
thereunder shall be as follows:

(i) All amounts paid by Purchaser with respect to the Subordinated Note shall be
allocated first to the repayment of accrued interest until all such interest is
paid, and then to the outstanding principal amount of the Subordinated Note.

(ii) The outstanding principal amount of the Subordinated Note shall bear
interest at a fixed rate per annum of 10% from the Effective Date, calculated
based on a 360-day year consistently of twelve thirty-day months, or such other
rate as shall be agreed upon by RPA Seller and Purchaser from time to time (such
rate as in effect from time to time, the “Subordinated Note Rate”). Interest on
the Subordinated Note shall be payable on October 15, 2001 and the 15th day of
each calendar month thereafter, or if the 15th is not a Business Day, the next
succeeding Business Day (each such date, an “Interest Payment Date”). If on any
Interest Payment Date, the amount of funds available to pay interest on the
Subordinated Note is insufficient to pay any amount due under the Subordinated
Note, then interest shall be payable only to the extent funds are available
thereof. All interest in the Subordinated Note that is not paid when due
pursuant to this paragraph shall be payable on the next Interest Payment Date on
which funds are available therefore and all such unpaid interest shall accrue
interest at the Subordinated Note Rate until paid in full.

(iii) Purchaser may at its option, prepay the Subordinated Note at any time and
from time to time; provided that in no event shall RPA Seller or any holder of
the Subordinated Note have any right to demand any payment of principal under
the Subordinated Note prior to the date that is one year and one day after the
latest occurring Series Termination Date for any Series of Investor Certificates
or any series of asset-backed securities issued in any securitization
transaction to which the Transferor is a party (the “Subordinated Note Maturity
Date”).

 

-8-



--------------------------------------------------------------------------------

Section 3.2 Adjustments to Purchase Price. During any Monthly Period, if
(a) Servicer adjusts downward the amount of any Receivable because of a rebate,
refund, unauthorized charge or billing error to an accountholder, or because
such Receivable was created in respect of merchandise which was refused or
returned by an accountholder, or if Servicer otherwise adjusts downward the
amount of any Receivable without receiving Collections therefor or charging off
such amount as uncollectible or (b) any Principal Receivable is discovered by
Servicer as having been created through a fraudulent or counterfeit charge, then
the Purchase Price shall be reduced as provided below (a “Credit Adjustment”).
The amount of such Credit Adjustment with respect to any Receivable adjusted
downward as described in clause (a) of the preceding sentence, shall be equal to
the amount of such adjustment and, with respect to any Receivable described in
clause (b) of the preceding sentence, shall equal either (i) the Purchase Price
paid with respect to such Receivable (including any portion thereof deemed to be
a borrowing under the Subordinated Note or deemed to be a capital contribution
from RPA Seller to Purchaser) as determined on the date on which such Receivable
was purchased computed in accordance with Section 3.1 or (ii) in the case of any
Receivable that was deemed to have been sold to Purchaser by RPA Seller prior to
the Effective Date, the principal balance of such Receivable. The amount of any
Credit Adjustment may be offset against any amounts due from Purchaser to RPA
Seller on such day; provided that, subject to the following proviso, RPA Seller
shall not be obligated to make any cash payment with respect to a Credit
Adjustment until the Distribution Date following the Monthly Period in which
such Credit Adjustment arose in accordance with Section 3.3; provided, further,
that, if, as a result of the occurrence of any event giving rise to a Credit
Adjustment, Purchaser is required to deposit funds into the Excess Funding
Account pursuant to Section 3.9 of the Pooling and Servicing Agreement, RPA
Seller shall pay Purchaser the amount by which the Purchase Price would be
reduced in immediately available funds on or before the date Purchaser is
required to make such deposit to the Excess Funding Account. To secure its
obligations to make the payments required by the preceding sentence, RPA Seller
hereby grants to Purchaser and its assigns, a security interest in (i) its
rights to receive payments from any Merchant under any Credit Card Processing
Agreement on account of rebates, refunds, unauthorized charges, refused or
returned merchandise or any other event or circumstance that causes Servicer to
adjust downward the amount of any Receivable without receiving Collections
therefor or charging off such amount as uncollectible (“Merchant Adjustment
Payments”), (ii) any collateral security granted to, or guaranty for the benefit
of, RPA Seller with respect to Merchant Adjustment Payments, (iii) all amounts
received from any Merchant on account of Merchant Adjustment Payments and
(iv) all proceeds of such rights and such amounts.

Section 3.3 Settlement and Ongoing Payment of Purchase Price. On each
Distribution Date, RPA Seller shall deliver a settlement statement (the

 

-9-



--------------------------------------------------------------------------------

“Settlement Statement”), showing the aggregate Purchase Price of Receivables
conveyed to Purchaser during the prior Monthly Period (or, with respect to the
first Distribution Date following the Effective Date, the period from and
including the Effective Date through the last day of the calendar month
preceding such Distribution Date), and the amount which remains unpaid as Credit
Adjustments made with respect to such period pursuant to Section 3.2 or any
adjustment to the Purchase Price of Receivables with respect to such period
pursuant to Section 6.1, each of which shall reduce the aggregate Purchase Price
payable by Purchaser for such period. Any balance due from Purchaser to RPA
Seller shall be paid in accordance with Section 3.1. Any balance due from RPA
Seller to Purchaser shall be paid in immediately available funds.

Section 3.4 Netting Arrangements. RPA Seller may permit or require payments owed
by any Merchant with respect to In-Store Payments and Merchant Adjustment
Payments to be netted against amounts owed by RPA Seller to that Merchant;
provided that, during any Amortization Period, RPA Seller shall pay to Purchaser
(or, so long as RPA Seller is Servicer, deposit directly into the Collection
Account) on each Business Day an amount equal to the aggregate amount of
In-Store Payments netted against amounts owed by RPA Seller to the various
Merchants on that Business Day.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of RPA Seller Relating to RPA Seller.

(a) Representations and Warranties. RPA Seller hereby represents and warrants
to, and agrees with, Purchaser as of the Effective Date and on each Closing
Date, that:

(i) Organization and Good Standing. RPA Seller is a national banking association
validly existing in good standing under the laws of the United States, and has
full corporate power, authority and legal right to own its properties and
conduct its business as presently owned and conducted, and to execute, deliver
and perform its obligations under this Agreement.

(ii) Due Qualification. RPA Seller is duly qualified to do business and is in
good standing (or is exempt from such requirements), and has obtained all
necessary licenses and approvals in each jurisdiction in which failure to so
qualify or to obtain such licenses and approvals would render any Credit Card
Agreement relating to an Account owned by RPA Seller or any Receivable
unenforceable by RPA Seller, Purchaser, the Servicer or Trustee or would have a
material adverse effect on the interests of Purchaser or the Holders.

 

-10-



--------------------------------------------------------------------------------

(iii) Due Authorization. The execution, delivery and performance of this
Agreement and any other document or instrument delivered pursuant hereto (such
other documents or instruments, collectively, the “Conveyance Papers”) and the
consummation of the transactions provided for in this Agreement or any other
Conveyance Papers have been duly authorized by all necessary corporate action on
the part of RPA Seller.

(iv) No Conflict. The execution and delivery of this Agreement and the
Conveyance Papers by RPA Seller, the performance of the transactions
contemplated by this Agreement and the Conveyance Papers, and the fulfillment of
the terms of this Agreement and the Conveyance Papers applicable to RPA Seller
will not conflict with, result in any breach of any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
material default under, any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which RPA Seller is a party or by which it or any
of its properties are bound.

(v) No Violation. The execution, delivery and performance of this Agreement and
the Conveyance Papers by RPA Seller and the fulfillment by RPA Seller of the
terms hereof and thereof will not conflict with or violate any Requirements of
Law applicable to RPA Seller.

(vi) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of RPA Seller, threatened against RPA Seller, before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Agreement or any of the
Conveyance Papers, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any of the Conveyance Papers,
(iii) seeking any determination or ruling that, in the reasonable judgment of
RPA Seller, would materially and adversely affect the performance by RPA Seller
of its obligations under this Agreement or any of the Conveyance Papers,
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Agreement or any of the Conveyance
Papers or (v) seeking to affect adversely the income tax attributes of the Trust
under Federal or applicable state income or franchise tax systems.

(vii) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or any governmental body or official required in
connection with the execution and delivery by RPA Seller of this Agreement or
any of the Conveyance Papers and the performance of the transactions
contemplated by this Agreement or any of the Conveyance Papers by RPA Seller
have been obtained.

 

-11-



--------------------------------------------------------------------------------

(viii) Insolvency. RPA Seller is not insolvent and no Insolvency Event with
respect to RPA Seller has occurred, and the transfer of the Existing Assets, the
Receivables and Related Assets by RPA Seller to Purchaser contemplated hereby
has not been made in contemplation of such insolvency or Insolvency Event.

(b) Notice of Breach; Reliance. The representations and warranties of RPA Seller
set forth in this Section 4.1 shall survive the transfer and assignment by RPA
Seller of the Receivables to Purchaser and the transfer and assignment by
Purchaser of the Receivables to the Trust. Upon discovery by RPA Seller or
Purchaser of a breach of any of the representations and warranties by RPA Seller
set forth in this Section 4.1, the party discovering such breach shall give
prompt written notice to the other and to each Enhancement Provider, if any,
entitled thereto pursuant to the relevant Supplement. RPA Seller hereby
acknowledges that Purchaser intends to rely on the representations hereunder in
connection with representations made by Purchaser to secured parties, assignees
or subsequent transferees, including transfers made by Purchaser to the Trust
pursuant to the Pooling and Servicing Agreement. RPA Seller agrees to cooperate
with Purchaser, Servicer and Trustee in attempting to cure any such breach.

Section 4.2 Representations and Warranties of RPA Seller Relating to the
Agreement and the Receivables.

(a) Representations and Warranties. RPA Seller hereby represents and warrants to
Purchaser as of the Effective Date and, with respect to Additional Accounts, as
of the related Addition Date that:

(i) this Agreement and, in the case of Supplemental Accounts, the related
Supplemental Conveyance, when executed and delivered on behalf of RPA Seller,
each constitutes a legal, valid and binding obligation of RPA Seller,
enforceable against RPA Seller in accordance with its terms, except as such
enforceability may be limited by applicable Debtor Relief Laws now or hereafter
in effect and by general principles of equity (whether considered in a suit at
law or in equity);

(ii) as of the Automatic Addition Termination Date or an Automatic Addition
Suspension Date, as of each subsequent Addition Date with respect to
Supplemental Accounts and Initial Restatement Date Portfolio Accounts, and as of
the applicable Removal Date with respect to Removed Accounts, the Account
Schedule delivered pursuant to this Agreement, as supplemented to such date, is
an accurate and complete listing in all material respects of all the Accounts as
of such Automatic Addition Termination Date or Automatic Addition Suspension
Date, the related Addition Cut Off Date or such Removal Date, as the case may
be, and the information contained therein with respect to the identity of such
Accounts and the Receivables existing thereunder is true and correct in all
material respects as of such specified date;

 

-12-



--------------------------------------------------------------------------------

(iii) RPA Seller is the legal and beneficial owner of all right, title and
interest in each Receivable and RPA Seller has the full right, power and
authority to transfer the Receivables pursuant to this Agreement, and each
Receivable conveyed to Purchaser by RPA Seller has been conveyed to Purchaser
free and clear of any Lien of any Person claiming through or under RPA Seller or
any of its Affiliates (other than Liens permitted under Section 5.1(b) of this
Agreement, or Section 2.7(b) of the Pooling and Servicing Agreement and in
compliance, in all material respects, with all Requirements of Law applicable to
RPA Seller;

(iv) all authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by RPA Seller in connection with the conveyance of such Receivable to
Purchaser have been duly obtained, effected or given and are in full force and
effect;

(v) this Agreement or, in the case of Supplemental Accounts, the related
Supplemental Conveyance, upon execution and delivery on behalf of RPA Seller,
constitutes a valid transfer and assignment to Purchaser of all right, title and
interest of RPA Seller in and to the Existing Assets, the Receivables and the
other Related Assets conveyed to Purchaser by RPA Seller;

(vi) except as otherwise expressly provided in this Agreement, the Pooling and
Servicing Agreement or any Supplement thereto, neither RPA Seller nor any Person
claiming through or under RPA Seller has any claim to or interest in the
Collection Account, the Excess Funding Account, any Series Account or any
Enhancement;

(vii) with respect to each Automatic Additional Account, on the date of its
creation or the date it otherwise becomes an Automatic Additional Account, and
with respect to each Supplemental Account and each Initial Restatement Date
Portfolio Account, on the related Addition Cut Off Date each such Account is
classified as an Eligible Account;

(viii) on the date of creation of each Automatic Additional Account or on the
date the related account otherwise becomes an Automatic Additional Account, each
Receivable contained in such Automatic Additional Account is an Eligible
Receivable and, on the applicable Addition Cut Off Date, each Receivable
contained in any related Supplemental Account or any related Initial Restatement
Date Portfolio Account is an Eligible Receivable; and

(ix) as of the date of the creation of any new Receivable, such Receivable is an
Eligible Receivable.

 

-13-



--------------------------------------------------------------------------------

(b) Perfection Representations and Warranties. Debtor hereby makes the
Perfection Representations and Warranties to the Secured Party. For purposes of
this Section 4.2(b): Debtor shall mean RPA Seller, Secured Party shall mean
Transferor, and Specified Agreement shall mean this Receivables Purchase
Agreement. The rights and remedies with respect to any breach of the Perfection
Representations and Warranties made under this Section 4.2(b) shall be
continuing and shall survive any termination of the Specified Agreement. Secured
Party shall not waive a breach of any Perfection Representation and Warranty. In
order to evidence the interests of Debtor and Secured Party under the Specified
Agreement, the Debtor and Servicer shall, from time to time take such action,
and execute and deliver such instruments (including, without limitation, such
actions or filings as are requested by the Secured Party and financing
statements under the UCC as enacted and then in effect in any other jurisdiction
in which the Debtor is organized, has its principal place of business or
maintains any books, records, files or other information concerning the
Receivables) in order to maintain and perfect, as a first priority interest, the
Secured Party’s security interest in the Receivables. The Debtor hereby
authorizes Servicer to file financing statements under the UCC without the
Debtor’s signature where allowed by applicable law.

(c) Notice of Breach; Reliance. The representations and warranties of RPA Seller
set forth in this Section 4.2 shall survive the transfer and assignment by RPA
Seller of the Receivables to Purchaser and the transfer and assignment by
Purchaser of the Receivables to the Trust. Upon discovery by RPA Seller or
Purchaser of a breach of any of the representations and warranties by RPA Seller
set forth in this Section 4.2, the party discovering such breach shall give
prompt written notice to the other and to each Enhancement Provider, if any,
entitled thereto pursuant to the relevant Supplement. RPA Seller hereby
acknowledges that Purchaser intends to rely on the representations hereunder in
connection with representations made by Purchaser to secured parties, assignees
or subsequent transferees, including transfers made by Purchaser to the Trust
pursuant to the Pooling and Servicing Agreement. RPA Seller agrees to cooperate
with Purchaser, Servicer and Trustee in attempting to cure any such breach.

Section 4.3 Representations and Warranties of Purchaser.

(a) Representations and Warranties. As of the Effective Date and each Closing
Date, Purchaser hereby represents and warrants to, and agrees with, RPA Seller
that:

(i) Organization and Good Standing. Purchaser is a limited liability company
validly existing in good standing under the laws of the State of Delaware and
has full power and authority to own its properties and conduct its business as
presently owned and conducted and to execute, deliver and perform its
obligations under this Agreement and the Conveyance Papers.

 

-14-



--------------------------------------------------------------------------------

(ii) Due Authorization. The execution and delivery of this Agreement and the
Conveyance Papers and the consummation of the transactions provided for in this
Agreement and the Conveyance Papers have been duly authorized by Purchaser by
all necessary limited liability company action on the part of Purchaser.

(iii) No Conflict. The execution and delivery of this Agreement and the
Conveyance Papers, the performance of the transactions contemplated by this
Agreement and the Conveyance Papers, and the fulfillment of the terms hereof and
thereof, will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a material default under, any indenture, contract, agreement, mortgage,
deed of trust or other instrument to which Purchaser is a party or by which it
or any of its properties are bound.

(iv) No Violation. The execution, delivery and performance of this Agreement and
the Conveyance Papers by Purchaser and the fulfillment by Purchaser of the terms
contemplated herein and therein will not conflict with or violate any
Requirements of Law applicable to Purchaser.

(v) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Agreement or any of the
Conveyance Papers, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any of the Conveyance Papers,
(iii) seeking any determination or ruling that, in the reasonable judgment of
Purchaser, would materially and adversely affect the performance by Purchaser of
its obligations under this Agreement or any of the Conveyance Papers or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Agreement or any of the Conveyance
Papers.

(vi) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any governmental body or official required in
connection with the execution and delivery by Purchaser of this Agreement and
Conveyance Papers, the performance by Purchaser of the transactions contemplated
by this Agreement and the Conveyance Papers and the fulfillment by Purchaser of
the terms hereof and thereof, have been obtained.

(b) Notice of Breach. The representations and warranties of RPA Seller set forth
in this Section 4.3 shall survive the transfer and assignment by RPA Seller of
the Receivables to Purchaser. Upon discovery by RPA Seller or

 

-15-



--------------------------------------------------------------------------------

Purchaser of a breach of any of the representations and warranties by Purchaser
set forth in this Section 4.3, the party discovering such breach shall give
prompt written notice to Trustee and to each Enhancement Provider, if any,
entitled thereto pursuant to the relevant Supplement. Purchaser agrees to
cooperate with RPA Seller, Servicer and Trustee in attempting to cure any such
breach. For purposes of the representations and warranties set forth in this
Section 4.3, each reference to a Supplement shall be deemed to refer only to
those Supplements in effect as of the relevant Closing Date

ARTICLE V

COVENANTS

Section 5.1 RPA Seller Covenants. RPA Seller hereby covenants and agrees with
Purchaser as follows:

(a) Receivables not to be Evidenced by Promissory Notes. Except in connection
with the enforcement or collection of an Account, RPA Seller will take no action
to cause any Receivable transferred by it pursuant hereto to be evidenced by any
“instrument,” and, if any such Receivable is so evidenced (whether or not in
connection with the enforcement or collection of an Account), it shall be deemed
to be an Ineligible Receivable in accordance with Section 6.1.

(b) Security Interests. Except for the conveyances hereunder or as otherwise
provided herein, RPA Seller will not sell, pledge, assign or transfer to any
other Person, or grant, create, incur, assume or suffer to exist, any Lien on
any Receivable, whether now existing or hereafter created, or any interest
therein; and RPA Seller will immediately notify Purchaser of the existence of
any Lien on any Receivable of which RPA Seller has knowledge; and RPA Seller
shall defend the right, title and interest of Purchaser in, to and under the
Receivables, whether now existing or hereafter created, against all claims of
third parties claiming through or under RPA Seller; provided that nothing in
this Section 5.1(b) shall prevent or be deemed to prohibit RPA Seller from
suffering to exist upon any of the Receivables (i) any Lien for taxes if such
taxes shall not at the time be due and payable or if RPA Seller shall currently
be contesting the validity thereof in good faith by appropriate proceedings and
shall have set aside on its books adequate reserves with respect thereto, or
(ii) at any time when accounts subject to any Co-Branding Agreement are included
in the Identified Portfolio, rights of the counterparty to such Co-Branding
Agreement in respect of such accounts and related receivables, which rights
arise pursuant to the terms of such Co-Branding Agreement and do not constitute
a Lien on any Receivables transferred to the Trust under the Pooling and
Servicing Agreement.

(c) Delivery of Collections or Recoveries. If RPA Seller receives Collections or
Recoveries, RPA Seller agrees to pay to Purchaser (or the Servicer if Purchaser
so directs) all such Collections and Recoveries as soon as practicable after
receipt thereof but in no event later than two Business Days after the Date of

 

-16-



--------------------------------------------------------------------------------

Processing by RPA Seller; provided that for so long as RPA Seller is acting as
Servicer pursuant to the Pooling and Servicing Agreement, RPA Seller shall apply
Collections and Recoveries received by it in accordance with the Pooling and
Servicing Agreement.

(d) Notice of Liens. RPA Seller shall notify Purchaser promptly after becoming
aware of any Lien on any Receivable other than the conveyances hereunder or
under the Pooling and Servicing Agreement or any Lien permitted under
Section 5.1(b) hereof or Section 2.7(b) of the Pooling and Servicing Agreement.

(e) Documentation of Transfer. RPA Seller shall cause to be executed, filed and
delivered to Trustee (with copies to Purchaser) any documents (including
financing statements and/or continuation statements under the UCC) that would be
necessary to perfect and maintain the security interest in and to the Existing
Assets, the Receivables and the Related Assets contemplated by this Agreement.

(f) Approval. The execution, delivery and performance of RPA Seller’s
obligations under this Agreement, and the transactions contemplated hereby, have
been duly approved by RPA Seller’s Board of Directors.

(g) Sale. RPA Seller agrees to treat the conveyance of the Receivables to
Purchaser hereunder as a sale for all purposes (including all tax and financial
accounting purposes).

(h) Continuous Perfection. RPA Seller shall not change its name, identity or
structure in any manner that might cause any financing or continuation statement
filed pursuant to this Agreement to be misleading unless RPA Seller shall have
delivered to Purchaser at least 30 days prior written notice thereof and, no
later than 30 days after making such change, shall have taken all action
necessary or advisable to amend such financing statement or continuation
statement so that it is not misleading. RPA Seller shall not change the
jurisdiction under whose laws it is organized, its chief executive office or
change the location of its principal records concerning the Receivables or the
Collections unless it has delivered to Purchaser at least 30 days prior written
notice of its intention to do so and has taken such action as is necessary or
advisable to cause the interest of Purchaser in the Receivables and other
Related Assets to continue to be perfected with the priority required by this
Agreement.

(i) Credit Card Agreements and Guidelines. RPA Seller shall comply with and
perform its obligations under the Credit Card Agreements relating to the
Accounts and the Credit Card Guidelines and with respect to Accounts arising
under any Co-Branding Agreement, all applicable rules and regulations of VISA
U.S.A., Inc. and MasterCard International Inc., except insofar as any failure to
comply or perform would not materially or adversely affect the rights of the
Trust or the Investor Holders. RPA Seller may change the terms and provisions of
the

 

-17-



--------------------------------------------------------------------------------

Credit Card Agreements or the Credit Card Guidelines in any respect (including
the reduction of the required minimum monthly payment, the calculation of the
amount, or the timing, of charge offs and Periodic Finance Charges and other
fees assessed thereon), but only if such change is made applicable to any
comparable segment of the revolving credit card accounts owned and serviced by
RPA Seller which have characteristics the same as, or substantially similar to,
the Accounts that are the subject of such change, except as otherwise restricted
by an endorsement, sponsorship or other agreement between RPA Seller and an
unrelated third party or by the terms of the Credit Card Agreements. In
addition, except as otherwise required by any Requirement of Law, or as is
deemed by RPA Seller to be necessary in order for RPA Seller to maintain its
credit card business, based upon a good faith assessment by RPA Seller, in its
sole discretion, of the nature of the competition in the credit card business,
RPA Seller shall not at any time reduce the Periodic Finance Charges assessed on
any Receivable or other fees on any Account if, as a result of such reduction,
Transferor’s reasonable expectation of the Portfolio Yield (as defined in any
Supplement) as of such date would be less than the then Base Rate (as defined in
such Supplement).

(j) Insured Status under the FDIA. RPA Seller shall preserve its status as an
insured bank under the FDIA by insuring its deposits with the FDIC in accordance
with the provisions of the FDIA and FDIC regulations.

(k) Separate Corporate Existence. The RPA Seller hereby acknowledges that the
Trustee and the Holders are, and will be, entering into the transactions
contemplated by the Transaction Documents in reliance upon Purchaser’s identity
as a legal entity separate from RPA Seller, the Servicer and any other Person.
Therefore, RPA Seller shall take all reasonable steps to maintain its existence
as a corporation separate and apart from Purchaser and to make it apparent to
third parties that the is an entity with assets and liabilities distinct from
those of Purchaser and that Purchaser is not a division of RPA Seller.

ARTICLE VI

REPURCHASE OBLIGATION

Section 6.1 Reassignment of Ineligible Receivables. If (a) any representation or
warranty under Section 4.2(a)(ii), (iii), (iv), (vii), (viii) or (ix) is not
true and correct in any material respect as of the date specified therein with
respect to any Receivable or any related Account or (b) any representation or
warranty made by RPA Seller pursuant to Section 2.4(a)(ii), (iii), (iv), (vii),
(viii) or (ix) of the Existing PSA is not true and correct in any material
respect as of the date specified therein with respect to any Receivable
transferred to the Trust prior to the Effective Date or any related Account and,
in either case, as a result thereof Purchaser is required to accept a
reassignment of Ineligible Receivables pursuant to Section 2.5 of the Pooling
and Servicing Agreement, RPA Seller shall pay to Purchaser an amount in cash
equal to either (i) the Purchase Price paid for any

 

-18-



--------------------------------------------------------------------------------

such Ineligible Receivable by Purchaser to RPA Seller (including any portion
thereof deemed to be a borrowing under the Subordinated Note or deemed to be a
capital contribution from RPA Seller to Purchaser) or (ii) in the case of any
Receivable that was deemed to have been sold to Purchaser by RPA Seller prior to
the Effective Date, the principal balance of such Receivable. Such amount may be
offset against any amounts due from Purchaser to RPA Seller with respect to the
Purchase Price for Receivables sold to Purchaser on such day; provided that RPA
Seller shall not be obligated to make any such cash payment until the
Distribution Date following a Monthly Period with respect to amounts owing for
such Monthly Period in accordance with Section 3.3. The obligation of RPA Seller
set forth in this Section shall constitute the sole remedy respecting any breach
of the representations and warranties set forth in the above-referenced Sections
or failure to meet the conditions set forth in the definition in the Pooling and
Servicing Agreement of Eligible Receivable with respect to such Receivable
available to Purchaser.

Section 6.2 Reassignment of Holders’ Interest in Trust Portfolio. If (a) any
representation or warranty set forth in Section 4.1(a)(i), (ii) or (iii) or
Section 4.2(a)(i), (v) or (vi) is not true and correct in any material respect
or (b) any representation or warranty made by RPA Seller pursuant to
Section 2.3(a), (b) or (c) of the Existing PSA or Section 2.4(a)(i), (v) or
(vi) of the Existing PSA with respect to any Receivable transferred to the Trust
prior to the Effective Date or any related Account is not true and correct in
any material respect and, in either case, as a result thereof Purchaser is
required to accept a reassignment of the Receivables transferred to the Trust by
Purchaser pursuant to Section 2.6 of the Pooling and Servicing Agreement, RPA
Seller shall be obligated to accept a reassignment of Purchaser’s interest in
such Receivables on the terms set forth below.

RPA Seller shall pay to Purchaser by depositing in the Collection Account in
same-day funds, not later than 10:00 A.M. New York City time, on the Transfer
Date following the Monthly Period in which such reassignment obligation arises,
in payment for such reassignment, an amount equal to the Portfolio Reassignment
Price. The obligation of RPA Seller set forth in this Section shall constitute
the sole remedy respecting any breach of the representations and warranties set
forth in the above-referenced Sections available to Purchaser.

Section 6.3 Conveyance of Reassigned Receivables. Upon the request of RPA
Seller, Purchaser shall execute and deliver to RPA Seller a reconveyance
substantially in such form and upon such terms as shall be acceptable to RPA
Seller, pursuant to which Purchaser evidences the conveyance to RPA Seller of
all of Purchaser’s right, title, and interest in any Receivables reconveyed to
RPA Seller pursuant to Sections 6.1 and 6.2. Purchaser shall (and shall cause
Trustee to) execute such other documents or instruments of conveyance or take
such other actions as RPA Seller may reasonably require to effect any repurchase
of Receivables pursuant to this Article VI.

 

-19-



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.1 Conditions to Purchase. The obligations of Purchaser to make its
initial purchase of Receivables hereunder shall be subject to RPA Seller
delivering to Purchaser on or before the Effective Date such document,
certificates and resolutions that Purchaser is required to deliver to the
Trustee, any Enhancement Provider or any Rating Agency in connection with the
amendment and restatement of the Existing PSA on the date of this Agreement.

Section 7.2 Conditions to Purchaser’s Obligations Regarding Additional
Receivables. The obligations of Purchaser to purchase any Receivables created on
or after the Effective Date shall be subject to the satisfaction of the
following conditions:

(a) All representations and warranties of RPA Seller contained in this Agreement
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on the date of such
purchase;

(b) All information (concerning any Account to which such Receivables relate)
provided to Purchaser shall be true and correct in all material respects as of
the date of such purchase; and

(c) RPA Seller shall have recorded and filed, at its expense, any UCC-1 or other
financing statement as required as of the date of such purchase pursuant to
Section 2.1(b).

Section 7.3 Conditions Precedent to Obligations of RPA Seller. The obligations
of RPA Seller to sell on any date Receivables shall be subject to the
satisfaction of the following conditions:

(a) All representations and warranties of Purchaser contained in this Agreement
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on the date of such
sale; and

(b) Payment or provision for payment of the Purchase Price in accordance with
the provision of Sections 3.1, 3.2 and 3.3 hereof shall have been made.

 

-20-



--------------------------------------------------------------------------------

ARTICLE VIII

TERM AND PURCHASE TERMINATION

Section 8.1 Term. This Agreement shall commence as of the date of execution and
delivery hereof and shall continue until the later of the termination of the
Trust as provided in Article XII of the Pooling and Servicing Agreement.

Section 8.2 Purchase Termination. If an Insolvency Event shall occur with
respect to RPA Seller, then RPA Seller shall immediately cease to transfer
Principal Receivables to Purchaser and shall promptly give notice to Purchaser
and Trustee of such Insolvency Event. Notwithstanding any cessation of the
transfer to Purchaser of additional Principal Receivables, Principal Receivables
transferred to Purchaser prior to the occurrence of such Insolvency Event and
Collections in respect of such Principal Receivables and Finance Charge
Receivables whenever created, accrued in respect of such Principal Receivables,
shall continue to be property of Purchaser transferable by Purchaser to the
Trust pursuant to the Pooling and Servicing Agreement.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1 Amendment. This Agreement and any Conveyance Papers and the rights
and obligations of the parties hereunder may not be changed orally, but only by
an instrument in writing signed by Purchaser and RPA Seller in accordance with
this Section 9.1. This Agreement and any Conveyance Papers may be amended from
time to time by Purchaser and RPA Seller (i) to cure any ambiguity, (ii) to
correct or supplement any provisions herein which may be inconsistent with any
other provisions herein or in any such other Conveyance Papers, (iii) to add any
other provisions with respect to matters or questions arising under this
Agreement or any Conveyance Papers that shall not be inconsistent with the
provisions of this Agreement or any Conveyance Papers, (iv) to change or modify
the Purchase Price, (v) to change, modify, delete or add any other obligation of
RPA Seller or Purchaser and (vi) to provide for the transfer by RPA Seller or
Purchaser of its interest in and to all or part of the Accounts in accordance
with the provisions of the Pooling and Servicing Agreement (if such transfer is
for less than all of the Accounts, the respective rights, duties and obligations
of Purchaser, RPA Seller and Servicer will be determined at the time of such
transfer); provided that no amendment pursuant to clause (v) of this Section 9.1
shall be effective unless RPA Seller and Purchaser have been notified in writing
that the Rating Agency Condition has been satisfied. Any reconveyance executed
in accordance with the provisions hereof shall not be considered to be an
amendment to this Agreement. A copy of any amendment to this Agreement shall be
sent to Trustee and each Rating Agency.

 

-21-



--------------------------------------------------------------------------------

SECTION 9.2 GOVERNING LAW. THIS AGREEMENT AND THE CONVEYANCE PAPERS SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

Section 9.3 Notices. All demands, notices, instructions, directions and
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if personally delivered at, mailed by registered mail,
return receipt requested, or sent by facsimile transmission to (a) in the case
of Purchaser, to WFN Credit Company, LLC, 220 West Schrock Road, Westerville,
Ohio 43801, Attention: President, (b) in the case of RPA Seller, to World
Financial Network National Bank, 800 Techcenter Drive, Gahanna, Ohio 43230,
Attention: President, (c) in the case of the Trustee, to the Corporate Trust
Office and (d) in the case of the Rating Agency for a particular Series, the
address, if any, specified in the Supplement relating to such Series.

Section 9.4 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement or any Conveyance Paper shall
for any reason whatsoever be held invalid, then such covenants, agreements,
provisions, or terms shall be deemed severable from the remaining covenants,
agreements, provisions, and terms of this Agreement or any Conveyance Paper and
shall in no way affect the validity or enforceability of the other provisions of
this Agreement or of any Conveyance Paper.

Section 9.5 Merger or Consolidation of, or Assumption of the Obligations of, RPA
Seller. (a) RPA Seller shall not consolidate with or merge into any other
corporation or convey or transfer its properties and assets substantially as an
entirety to any Person unless:

(i) the Person formed by such consolidation or into which RPA Seller is merged
or the Person which acquires by conveyance or transfer the properties and assets
of RPA Seller substantially as an entirety shall be, if RPA Seller is not the
surviving entity, an entity organized and existing under the laws of the United
States of America or any State or the District of Columbia, and, if RPA Seller
is not the surviving entity, such entity shall expressly assume, by an agreement
supplemental hereto, executed and delivered to Trustee, in form reasonably
satisfactory to Purchaser and Trustee, the performance of every covenant and
obligation of RPA Seller hereunder;

(ii) RPA Seller has delivered to Purchaser and Trustee (A) an Officer’s
Certificate stating that such consolidation, merger, conveyance or transfer and
such supplemental agreement comply with this Section and that all conditions
precedent herein provided for relating to such

 

-22-



--------------------------------------------------------------------------------

transaction have been complied with, and (B) an Opinion of Counsel to the effect
that such supplemental agreement is a valid and binding obligation of such
surviving entity enforceable against such surviving entity in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect and except as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);

(iii) RPA Seller shall have delivered to Purchaser and Trustee and each Rating
Agency a Tax Opinion, dated the date of such consolidation, merger, conveyance
or transfer, with respect thereto;

(iv) if Transferor is not the surviving entity, the surviving entity shall file
new UCC-1 financing statements with respect to the interest of Purchaser in the
Receivables; and

(v) satisfaction of the Rating Agency Condition.

(b) This Section 9.5 shall not be construed to prohibit or in any way limit RPA
Seller’s ability to effectuate any consolidation or merger pursuant to which RPA
Seller would be surviving entity.

(c) RPA Seller shall notify each Rating Agency promptly after any consolidation,
merger, conveyance or transfer effected pursuant to this Section 9.5;

(d) The obligations of RPA Seller hereunder shall not be assignable nor shall
any Person succeed to the obligations of RPA Seller hereunder except in each
case in accordance with (i) the provisions of the foregoing paragraphs or
(ii) conveyances, mergers, consolidations, assumptions, sales or transfers to
other entities (1) for which RPA Seller delivers an Officer’s Certificate to
Purchaser and Trustee indicating that RPA Seller reasonably believes that such
action will not adversely affect in any material respect the interests of
Purchaser or any Investor Certificateholder, (2) which meet the requirements of
clause (ii) of paragraph (a) and (3) for which such purchaser, transferee,
pledgee or entity shall expressly assume, in an agreement supplemental hereto,
executed and delivered to Purchaser and Trustee in writing in form satisfactory
to RPA Seller and Trustee, the performance of every covenant and obligation of
RPA Seller thereby conveyed.

Section 9.6 Acknowledgement and Agreement of RPA Seller. (a) By execution below,
RPA Seller expressly acknowledges and agrees that all of Purchaser’s right,
title, and interest in, to, and under this Agreement, including all of
Purchaser’s right, title, and interest in and to the Receivables purchased
pursuant to this Agreement, will be assigned by Purchaser to the Trustee for the
benefit of the Holders, and RPA Seller consents to such assignment.

 

-23-



--------------------------------------------------------------------------------

Additionally, RPA Seller agrees for the benefit of the Trustee and the Holders
that any amounts payable by RPA Seller to Purchaser hereunder which are to be
paid by Purchaser to Trustee for the benefit of the Holders shall be paid by RPA
Seller, on behalf of Purchaser, directly to Trustee. Any payment required to be
made on or before a specified date in same-day funds may be made on the prior
business day in next-day funds.

(b) To the extent that RPA Seller retains any interest in the Receivables now
existing and arising from time to time in the Accounts and the Related Assets,
RPA Seller hereby grants to the Trustee for the benefit of the Investor
Certificateholders, a security interest in all of RPA Seller’s right, title and
interest, whether now owned or hereafter arising, in, to and under (i) the
Receivables existing at the opening of business on the Effective Date and
arising from the Accounts and all Related Assets with respect to such
Receivables and (ii) the Receivables now existing and arising from time to time
in the Accounts and the Related Assets with respect thereto (other than the
Existing Assets), (iii) its right to receive Merchant Adjustment Payments from
any Merchant, (iv) any collateral security granted to, or guaranty for the
benefit of, RPA Seller with respect to Merchant Adjustment Payments, (v) all
amounts received from any Merchant on account of Merchant Adjustment Payments
and (vi) all proceeds of such rights and such amounts, to secure the performance
of all of the obligations of RPA Seller hereunder and under the Pooling and
Servicing Agreement and the other Transaction Documents.

Section 9.7 Further Assurances. Each of Purchaser and RPA Seller agrees to do
and perform, from time to time, any and all acts and to execute any and all
further instruments required or reasonably requested by each other and by their
respective permitted successors and assigns in order to more fully to effect the
purposes of this Agreement and the Conveyance Papers, including the execution of
any UCC financing statements or continuation statements or equivalent documents
relating to the Receivables for filing under the provisions of the UCC or other
law of any applicable jurisdiction.

Section 9.8 Nonpetition Covenant. Notwithstanding any prior termination of this
Agreement, RPA Seller shall not, at any time, institute against, solicit or join
or cooperate with or encourage any institution against Purchaser of, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under any United States federal or state bankruptcy
or similar law.

Section 9.9 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of Purchaser or RPA Seller, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exhaustive of any rights, remedies, powers and
privileges provided by law.

 

-24-



--------------------------------------------------------------------------------

Section 9.10 Counterparts. This Agreement and all Conveyance Papers may be
executed in two or more counterparts (and by different parties on separate
counterparts), each of which shall be an original, but all of which together
shall constitute one and the same instrument.

Section 9.11 Binding Third-Party Beneficiaries. This Agreement and the
Conveyance Papers will inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. The parties hereto
intend that the Trustee shall be a third-party beneficiary of this Agreement.

Section 9.12 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the Conveyance Papers set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Conveyance Papers.

Section 9.13 Schedules and Exhibits. The schedules and exhibits attached hereto
and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and RPA Seller have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

 

WFN CREDIT COMPANY, LLC, as Purchaser By:  

/s/ Robert P. Armiak

Name:   Robert P. Armiak Title:   Vice President and Treasurer WORLD FINANCIAL
NETWORK NATIONAL BANK, as RPA Seller By:  

/s/ Robert P. Armiak

Name:   Robert P. Armiak Title:   Vice President and Treasurer

 

-26-